                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,                               )
                                                    )
                     Plaintiff,                     )
                                                    )
v.                                                  ) Case No. CIV-19-529-R
                                                    )
                                                    )
JOE ALLBAUGH, et al.,                               )
                                                    )
                     Defendants.                    )

                                         ORDER

       Plaintiff Thurman Harvey Hines, a state prisoner appearing pro se, filed this action

pursuant to 42 U.S.C. § 1983, asserting various violations of his constitutional rights. See

Docs. 1, 6. Pursuant to 28 U.S.C. § 636(b)(1), the matter was referred to United States

Magistrate Judge Suzanne Mitchell for preliminary review. See Doc. 5. On June 12, 2019,

Judge Mitchell issued a Report and Recommendation, wherein she recommended the

action be transferred to the United States District Court for the Eastern District of

Oklahoma “in the interest of justice.” See Doc. 6, at 6. Plaintiff objected to the Report and

Recommendation, see Doc. 7, giving rise to the Court’s obligation to undertake a de novo

review of those portions of the Report and Recommendation to which he makes specific

objection.

       Plaintiff argues against transfer of this case because, among other reasons, “this

Court [is] very familiar” with the parties. Doc. 7, at 2. Respectfully, the Court finds

Plaintiff’s vague assertions unconvincing, and it agrees with the rationale stated in Judge

Mitchell’s Report and Recommendation. Accordingly, the Report and Recommendation is
hereby adopted, and the Clerk of Court is directed to transfer this action to the United States

District Court for the Eastern District of Oklahoma.

       IT IS SO ORDERED this 9th day of July, 2019.




                                              2
